Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2020 is considered by the examiner.
Drawings
The drawings submitted on 8/13/2020 has been considered.
Claim Analysis
It is noted that claims 1-16 have “intended use” language such as “bipolar,” “polymer electrolyte” etc. and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3-6, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro et al. (JP2012248460) in view of Jo et al. (US Publication 2018/0175405).
Regarding claim 1, the Yukihiro et al. reference discloses a plate in a fuel cell comprising a plate inlet into which a reaction gas is introduced from an outside and a plate outlet a product generated after reaction is discharged to the outside, are formed. The bipolar plate comprising a plurality of channel elements (50) that protrude from a surface of a base to be inclined at a certain contact angle. In another embodiment disclosed by the Yukihiro, the  channel element can comprise an opening (71c) (claimed “front and rear surfaces of each channel element are opened so that a channel flow path through which the fluid passes”) are formed among the plurality of channel elements in the orthogonal portion of the channel element. Though the configurations are in different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a disclosed channel element for another both described in the same invention. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one KSR v. Teleflex
The Yukihiro et al. is silent in disclosing the channel elements arranged in an area close to the plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, and the contact angle is formed large. However, the Jo et al. reference discloses channel elements arranged in an area close to the plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, as a result the contact angle is formed large (Jo et al., Fig. 1).  The Jo et al. reference discloses the amount of water distributed in the MEA is generally increased from an upstream part to a downstream part of the gas channel of the bipolar plate. Thus, the MEA becomes dry in the upstream part of the gas channel, and becomes wet in the downstream part of the gas channel. When the MEA becomes dry or wet compared to an appropriate level of humidity, the speed of the reactant gases passing through the MEA may be decreased, and thus performance of the may be degraded and an electrolyte membrane of the MEA may be damaged to cause a reduction in durability. The disclosed channel elements have a novel structure in which the appropriate amount of water is uniformly distributed over the entire region of the MEA. Therefore, it would have been obvious before the effective filing date of the invention to provide the teaching of the channel elements arranged in an area close to the plate outlet have a smaller cross-sectional area than the channel elements arranged in an area close to the bipolar plate inlet, as a result the contact angle is formed large (Jo et al., Fig. 1) disclosed by the Jo et al. 
Regarding claim 3, the Yukihiro in view of the Jo et al. reference discloses the plurality of channel elements have different cross-sectional area, and the cross-sectional area are gradually smaller as they are arranged in an area close to the bipolar plate outlet from (Jo et al., Fig. 1 from 20 to 30).
Regarding claim 4, the Yukihiro in view of the Jo et al. reference discloses the plurality of channel elements have different contact angles, and the contact angles are gradually increased as they are arranged in an area close to the bipolar plate outlet (Jo et al. Ө2 vs Ө1).
Regarding claim 5, the Yukihiro and Jo et al. reference discloses the plurality of channel elements, a portion of the channel elements adjacent in a width direction of the channel elements have a same cross-sectional area (Yukihiro, Fig. 9 and Jo, Fig. 3).
Regarding claim 6, the Yukihiro and Jo et al. reference discloses the plurality of channel elements, a portion of the channel elements adjacent in a longitudinal direction of the channel elements have a same contact angle(Yukihiro, Fig. 9 and Jo, Fig. 3).
Regarding claim 9, the Yukihiro in view of the Jo et al. reference discloses  the channel elements are arranged in such a way that at least a portion of a channel outlet of one of the channel elements and a channel inlet of the other channel elements of two channel elements adjacent in a longitudinal direction of the channel flow path overlap each other in the direction in which gas flows (Jo, Fig. 1 and 3).
 


	Regarding claim 15, the Yukihiro et al. in view of Jo et al. reference discloses the claimed invention above and further incorporated herein. The Yukihiro et al. in view of Jo et al. reference also discloses the plurality of the channel elements have a same length (Jo: Fig 3, those in group 20 has the same length and those in group 30 has the same length). A portion of the channel elements adjacent in a width direction of the channel elements have a same cross-sectional area (Jo: Fig 3, those in group 20 and those in group 30 has the same cross-sectional area). The portion of the channel elements adjacent in a longitudinal direction of the channel element have the same contact angle (Jo: Fig 3, those in group 20 and those in group 30 has the same contact angle).
	Regarding claim 16, the Yukihiro et al. in view of Jo et al. reference also discloses the channel element f two channel elements adjacent in a longitudinal direction of the channel flow path overlap each other (Jo: as can be seen in Fig. 1).

Claim 2, 7, 8, 11-14is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro et al. (JP2012248460) in view of Jo et al. (US Publication 2018/0175405) in further view of Leger et al. (US Publication 2015/0180052).
	Regarding claim 2, the Yukihiro et al. in view of Jo et al. reference discloses the claimed invention above and further incorporated herein. The Yukihiro et al. in view of Jo et al. reference discloses in between the  plurality of channel elements, lengths of channel flow paths are same, however, The Yukihiro et al. in view of Jo et al. reference is silent in disclosing the widths of the channel flow paths are smaller as they are arranged in an area close to the bipolar plate outlet. However, the Leger et al. reference teaches in all cases the outlet, or region near the outlet is smaller or more constricted that the inlet or inlet region by providing channels that can contain discrete features that obstruct reactant flow, where the density and/or size of those features increases in the flow direction ([P0128]). In specific examples, the Leger et al. discloses flow channel dimensions, for example, width can decrease in the flow direction in a stepwise fashion ([0129)]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide that teaching of flow channel dimensions (for example, width) can decrease in the flow direction in a stepwise fashion in order to obstruct reactant flow where the density or size of discrete features can obstruct the flow path disclosed by the Leger for the plurality of channel elements disclosed by the Yukihiro in view of the Jo reference to 
	Regarding claims 7, the Yukihiro et al. in view of Jo et al. reference discloses the claimed invention above and further incorporated herein. The Yukihiro et al. in view of Jo et al. reference discloses in between the  plurality of channel elements apart from each other in the width direction comprises a contact angle that is the same (Jo: Fig. 3, set of 20 or set of 30). However, the Yukihiro et al. in view of Jo et al. reference is silent in disclosing the inlet and the outlet are part from each other in a diagonal direction and that the channel element apart from each other in a width direction of the channel flow path having a smaller cross-sectional area as they go toward a direction to the plate outlet. However, the Leger reference discloses a known embodiment comprises the inlet and the outlet are part from each other in a diagonal direction (Fig 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of a known plate configuration disclosed by the Leder et al. reference for the inlet and outlet configuration of the flow plate disclosed by the  Yukihiro et al. in view of Jo et al. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

		In addition, the Leger reference teaches in all cases the outlet, or region near the outlet is smaller or more constricted that the inlet or inlet region by providing channels that can contain discrete features that obstruct reactant flow, where the density and/or size of those features increases in the flow direction ([P0128]). In specific examples, the Leger et al. discloses flow channel dimensions, for example, width can decrease in the flow direction in a stepwise fashion ([0129)]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide that teaching of flow channel dimensions (for example, width) can decrease in the flow direction in a stepwise fashion in order to obstruct reactant flow where the density or size of discrete features can obstruct the flow path disclosed by the Leger for the plurality of channel elements disclosed by the Yukihiro in view of the Jo reference to provide flow fields (or channels) that can improve performance, reduce fuel consumption and/or reduce detrimental effects such as carbon corrosion and catalyst degradation, thereby improving longevity and durability.
		Regarding claim 8, the Yukihiro et al. in view of Jo et al. reference discloses the claimed invention above and further incorporated herein. The Yukihiro et al. in view of Jo et al. reference discloses among the plurality of channel elements, channel elements apart form each other in a longitudinal direction of the channel flow path have a same cross-sectional as they go toward a direction to the bipolar plate outlet (as can be seen in Fig. 1, 5, 7, flow path in Z-direction) and the contact angle (from set of 20 and set of 30) have been increased. 
KSR v. Teleflex
	Regarding claim 11, the Yukihiro et al. in view of Jo et al. reference discloses the claimed invention above and further incorporated herein. The Yukihiro et al. in view of Jo et al. reference discloses the plurality of channel elements in the width direction comprises the same length and amount and the channel elements a part from each other in a longitudinal direction of the channel flow path are arranged in a same column having a same with as they go toward a direction to the bipolar plate outlet and the contact angle thereof is formed to increase (Jo: Fig. 1, from set of 20 to set of 30, Ө1 vs Ө2). However, the Yukihiro et al. in view of Jo et al. reference is silent in disclosing the inlet and the outlet are part from each other in a diagonal direction and that the channel element apart from each other in a width direction of the channel flow path having a smaller cross-sectional area as they go toward a direction to the plate outlet. The Leger reference discloses a known embodiment comprises the inlet and the outlet are part from each other in a diagonal direction (Fig 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of a known plate configuration disclosed by the Leder et al. reference for the inlet and outlet configuration of the flow plate disclosed by the  Yukihiro et al. in view of Jo et al. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

		In addition, the Leger reference teaches in all cases the outlet, or region near the outlet is smaller or more constricted that the inlet or inlet region by providing channels that can contain discrete features that obstruct reactant flow, where the density and/or size of those features increases in the flow direction ([P0128]). In specific examples, the Leger et al. discloses flow channel dimensions, for example, width can decrease in the flow direction in a stepwise fashion ([0129)]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide 
	Regarding claim 12, the Yukihiro et al. in view of Jo et al. reference in further view of Leder et al. reference disclose the plurality of channel elements have different widths and the widths are gradually smaller as they are arranged in an area close t the bipolar plate outlet. 
	Regarding claim 13, the Yukihiro et al. in view of Jo et al. reference discloses the plurality of the channel elements have different contact angles are gradually larger as they are arranged in an area close to the bipolar plate outlet (Fig. 1).
	Regarding claim 14,  the Yukihiro et al. in view of Jo et al. reference discloses the plurality of the channel elements are arranged in such a way that at least a portion of a channel element of two channel elements adjacent in a longitudinal direction of the channel flow path overlap each other (as can be seen in Fig. 1 in the flow direction).
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725